
	

113 HRES 720 IH: Expressing the condolences of the House of Representatives to the families of James Foley and Steven Sotloff, and condemning the terrorist acts of the Islamic State of Iraq and the Levant.
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 720
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Ms. Shea-Porter (for herself, Mr. Deutch, Ms. Kuster, Mr. Hastings of Florida, Ms. Ros-Lehtinen, Mr. Bilirakis, and Ms. Wasserman Schultz) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the condolences of the House of Representatives to the families of James Foley and
			 Steven Sotloff, and condemning the terrorist acts of the Islamic State of
			 Iraq and the Levant.
	
	
		Whereas James Foley and Steven Sotloff were highly respected journalists whose integrity and
			 dedication were a credit to their profession;
		Whereas James Foley and Steven Sotloff embodied the spirit of our Nation’s First Amendment
			 liberties, including the freedom of the press;
		Whereas James Foley and Steven Sotloff made significant contributions to our Nation through their
			 courageous reporting of events in Libya, Syria, and elsewhere;
		Whereas the Islamic State of Iraq and the Levant (ISIL) is a terrorist organization responsible for
			 committing barbaric acts against United States citizens;
		Whereas ISIL continues to hold hostages in blatant contravention of international law;
		Whereas ISIL has committed despicable acts of violence against Iraqi Christians, forcing many to
			 flee their ancient homeland;
		Whereas ISIL has committed despicable acts of violence against Muslims who do not subscribe to
			 ISIL’s depraved, violent, and oppressive ideology;
		Whereas ISIL has threatened to decimate the ancient Yazidi population of Iraq while abducting
			 Yazidi women and children and subjecting them to rape, forced marriage,
			 and slavery;
		Whereas ISIL has targeted many other religious and ethnic minority groups, including Turkmen
			 populations; and
		Whereas ISIL threatens to conduct terrorist attacks internationally: Now, therefore, be it
	
		1.Sense of the HouseThe House of Representatives—
			(1)strongly condemns the terrorist acts of ISIL, including the barbaric and deplorable murders of
			 James Foley and Steven Sotloff;
			(2)mourns the deaths of James Foley and Steven Sotloff and expresses its condolences to their
			 families;
			(3)salutes James Foley and Steven Sotloff for their unwavering and courageous pursuit of journalistic
			 excellence under the most difficult and dangerous of conditions;
			(4)supports efforts to vigorously pursue and bring to justice those responsible for the murders of
			 James Foley and Steven Sotloff;
			(5)demands the immediate and unconditional release of all hostages being held by ISIL; and
			(6)calls on the United States and the international community, working in partnership with the
			 governments and citizens of the Middle East, to address the threat posed
			 by ISIL.
			2.Rule of constructionNothing in this resolution shall be construed as a declaration of war or authorization to use
			 force.
		
